[Cite as State v. Walker, 2018-Ohio-1146.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                          C.A. No.       28836

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
ANTHONY MAURICE WALKER                                 COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
        Appellant                                      CASE No.   CR-1990-05-0801

                                 DECISION AND JOURNAL ENTRY

Dated: March 28, 2018



        SCHAFER, Presiding Judge.

        {¶1}     Defendant-Appellant, Anthony Maurice Walker, appeals the October 12, 2017

journal entry from the Summit County Court of Common Pleas denying his motions for

sentencing. This Court affirms.

                                                  I.

        {¶2}     On July 24, 1990, Walker retracted his not guilty plea, and entered a plea of guilty

to one count of aggravated murder with a death penalty specification, one count of rape, and one

count of aggravated burglary. Walker waived his right to have his case presented to a three

judge panel, and the matter proceeded to a hearing before a single judge to determine the

imposition of the sentence for the capital offense of aggravate murder. The trial court found that

the mitigating factors outweighed the aggravating circumstances and did not impose the death

penalty.

        {¶3}     In the sentencing entry of July 24, 1990, the trial court ordered that Walker
                                                 2


       be committed to the Ohio Department of Rehabilitation and Correction for the
       REMAINDER OF HIS NATURAL LIFE, with parole eligibility after Thirty (30)
       Full Years, pursuant to [R.C.] 2929.03(D)(3)(b), for punishment of the crime of
       AGGRAVATED MURDER, [R.C.] 2903.01(B), a special felony; for an
       indeterminate period of not less than Ten (10) Years and not more than the
       maximum of Twenty-five (25) Years for punishment of the crime of RAPE,
       [R.C.] 2907.02(A)(2), an aggravated felony of the first (1st) degree, and for an
       indeterminate period of not less than Ten (10) Years and not more than the
       maximum of Twenty-five (25) Years for punishment of the crime of
       AGGRAVATED BURGLARY, [R.C.] 2911.11(A)(3), an aggravated felony of
       the first (1st) degree * * *.

The trial court ordered that the sentence imposed on each of the three counts be served

concurrently. Walker did not appeal his conviction.

       {¶4}    Walker continued to serve his sentence and nearly twenty-seven years passed

before Walker started filing a series of motions with the trial court. Walker has appealed the trial

court’s journal entry dated October 10, 2017, which was filed on October 12, 2017. This journal

entry denied Walker’s two motions for sentencing—one filed August 25, 2017, and the other

filed September 12, 2017—but did not address any of Walker’s other motions.

       {¶5}    Walker now appeals from that order raising three assignments of error for our

review. For ease of analysis, we elect to review Walker’s assignments of error out of order.

                                                II.

                                    Assignment of Error III

       Whether a trial court may summarily deny (‘without a hearing’) a properly pled
       and substantively supported motion for: “relief from a dormant judgment,” filed
       pursuant to: O.R.C. 2325.15 through 2325.17, where the record on its face
       presents a prima facie case that: (1) the underlying judgment was/is void ab initio
       and therefore unenforceable from its inception; (2) that the defendant had served
       the requisite (5) five year period for dormancy; and, (3) a mandatory ‘show cause
       hearing’ was required to satisfy requirement(s) of due process. (Quotations and
       citations omitted.)
                                                 3


       {¶6}    The record reflects that Walker filed a motion for relief from dormant judgment

on September 12, 2017. However, that motion was not disposed of in the order from which

Walker has appealed: the October 12, 2017 journal entry denying Walker’s motions for

sentencing. Indeed, based on our review of the record it does not appear that the trial court has

entered an order ruling on the motion for relief from dormant judgment.

       {¶7}    This Court has jurisdiction to hear appeals only from final orders or judgments as

provided by R.C. 2505.02(B). Pursuant to App.R. 4(A)(1) “a party who wishes to appeal from

an order that is final upon its entry shall file the notice of appeal required by App.R. 3 within 30

days of that entry.” Furthermore, a “notice of appeal * * * shall designate the judgment, order or

part thereof appealed from * * *.” App.R. 3(D). Walker has not demonstrated that the trial court

made a final order with respect to his motion for relief from dormant judgment, and he has failed

to designate any order denying such motion in his notice of appeal.

       {¶8}    “In the absence of a final, appealable order, this Court must dismiss the appeal for

lack of subject matter jurisdiction.” Jay-Seicean v. Seicean, 9th Dist. Lorain No. 17CA011115,

2018-Ohio-891, ¶ 6. We conclude that this Court lacks jurisdiction to consider the merits of

Walker’s arguments regarding his motion for relief from dormant judgment. Walker’s third

assignment of error is dismissed for lack of jurisdiction.


                                      Assignment of Error I

       Whether the trial court’s denial of [Walker]’s motions(s) for sentencing and relief
       from “dormant judgment” did constitute an abuse of discretion thus violating due
       process where the record on its face presented a prima facie case for the requested
       relief. (Quotations and citations omitted.)
                                                  4


                                      Assignment of Error II

       Whether a defendant, charged with capital murder, may [plead] guilty to such
       specification (‘before a single judge’) on the government’s assurance that it will
       not seek the death penalty. (Quotations and citations omitted.)

       {¶9}    As indicated in our resolution of his third assignment of error, Walker’s motion

for relief from a dormant judgment is not before this Court on appeal. Our review is limited to

Walker’s argument that the trial court abused its discretion when it denied his motions for

sentencing.   Because Walker’s arguments in his first and second assignments of error are

somewhat intertwined, we will address them together.

       {¶10} Walker contends that the trial court erred in denying his motion for sentencing

because his sentence is void. “‘In general, a void judgment is one that has been imposed by a

court that lacks subject-matter jurisdiction over the case or the authority to act.’” State v. Fischer,

128 Ohio St. 3d 92, 2010-Ohio-6238, ¶ 6, quoting State v. Payne, 114 Ohio St. 3d 502, 2007-

Ohio-4642, ¶ 27. A void sentence is subject to review at any time. State v. Williams, 148 Ohio

St.3d 403, 2016-Ohio-7658, ¶ 22, citing Fisher at ¶30. However, if a sentencing court acted

pursuant to its jurisdiction and statutory authority, errors in sentencing would not render the

sentence void and such errors must be challenged by a direct appeal. Williams at ¶ 23, citing

Fisher at ¶ 6-7. If a defendant could have raised arguments alleging sentencing errors in a direct

appeal, but failed to do so, the doctrine of res judicata precludes the defendant from presenting a

later challenge to the sentence. See State v. Occhipinti, 9th Dist. Lorain No. 15CA010787, 2016-

Ohio-1286, ¶ 4-6.

       {¶11} Walker argues that his sentence is void because a defendant charged with capital

murder may not plead guilty before a single judge to a charge that includes a death penalty

specification. Citing to R.C. 2945.06, Walker contends that a guilty plea to aggravated murder
                                                   5


must be heard by a three-judge panel. Walker maintains that this requirement is jurisdictional

and mandatory.

        {¶12} We need not address the merits of Walker’s argument because it is barred by res

judicata. “The failure of a court to convene a three-judge panel, as required by R.C. 2945.06,

does not constitute a lack of subject-matter jurisdiction that renders the trial court’s judgment

void ab initio and subject to collateral attack in habeas corpus. It constitutes an error in the

court’s exercise of jurisdiction that must be raised on direct appeal.” Pratts v. Hurley, 102 Ohio

St.3d 81, 2004-Ohio-1980, syllabus. Because Walker failed to raise this issue in a direct appeal,

he is now precluded from challenging his sentence on this basis.

        {¶13} Walker also contends that the trial court erred in denying his motion for

sentencing because the July 24, 1990 sentencing entry imposed “two distinctly different

sentences on its journal entry[.]” Walker claims that his sentence is “conflicted and confused”

and void for vagueness and uncertainty. Although Walker claims that sentencing entry “is

subject to multiple interpretations for lack of clarity[,]” he has not identified any actual

ambiguity in the sentence. He contends that a conflict exists because the sentencing entry

ordered him to (1) be committed for the remainder of his natural life, and (2) indicated that he

was eligible for parole after thirty full years.

        {¶14} Walker misunderstands the sentencing entry, quoted above, which imposes a

sentence of life imprisonment with parole eligibility after serving thirty full years of his sentence,

in accordance with the version of R.C. 2929.03(D)(3) applicable at the time of Walker’s

sentencing.    There is no conflict in his sentence, which orders Walker to a term of life

imprisonment (remainder of his natural life), but provides that, after he serves a minimum of

thirty full years of his sentence, he may be eligible for parole. Walker has failed to cite to any
                                                 6


authority to establish that his sentence for aggravated murder is void. Thus, we conclude that he

was barred by res judicata from raising this issue after having failed to challenge his sentence in

a direct appeal.

       {¶15} Walker has not established that any aspect of his sentence is void. As indicated

above, Walker failed to file a direct appeal and is now barred by the doctrine of res judicata from

asserting these arguments. See Occhipinti, 2016-Ohio-1286 at ¶ 6, quoting State v. Williams, 9th

Dist. Summit No. 27482, 2015-Ohio- 2632, ¶ 7. Accordingly, we conclude that the trial court

did not err in overruling Walker’s motions to correct sentencing. Walker’s first and second

assignments of error are overruled.


                                                III.

       {¶16} Walker’s first and second assignments of error are overruled. Walker’s third

assignment of error is dismissed for lack of jurisdiction.



                                                                         Appeal dismissed, in part,
                                                                              judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                7


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JULIE A. SCHAFER
                                                    FOR THE COURT



TEODOSIO, J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

ANTHONY MAURICE WALKER, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.